DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on August 9, 2022.  Claim 1 has been amended.  Claims 5, 6 and 18 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, US 2019/0324503 A1 in view of Noh, US 2020/0177771 A1.
Regarding claim 1, Myers discloses an electronic device (Figs. 1A-5C), comprising:
a device body (102, 204 and 206) comprising an end region (Note that the electronic device includes two end regions, one at the top of the device and another at the bottom of the device as can be seen in figs. 2 and 4);
a display screen (104) located in the device body and comprising a first body display portion (either one of the front side of back side of the device 200), a second body display portion (other one of the front side of back side of the device 200), and a bent display portion (edge of the device 200), wherein the first body display portion is located opposite to the second body display portion (See figs. 2, 3 and 5A), wherein the bent display portion is coupled with at least one of the first body display portion and the second body display portion such that the display screen surrounds the device body (See figs. 2 and 3); and a camera (408) located in the end region (See fig. 4).
Myers fails to teach that the camera comprises a decoration plate and at least one camera, wherein the at least one camera is coupled to the decoration plate, wherein one of the first body display portion and the second body display portion comprises a relief portion, wherein a relief portion is configured as a notch, and wherein the notch has a shape that matches a shape of a decoration plate, and wherein the decoration plate is located and fitted in the relief portion so that the at least one camera is assembled in the relief portion.
However, Noh discloses an electronic device (9A, 9B and 10) comprising: a device body comprising an end region (See figs. 9A and 10); a display screen (930) located in the device body and comprising a first body display portion (930); and a camera (950) located in the end region (See figs. 9A and 9B), wherein the camera comprises a decoration plate (920) and at least one camera (See fig. 9B), wherein the at least one camera is coupled to the decoration plate (¶ 0073 and 0096), wherein the first body display portion comprises a relief portion (notch area 931), wherein a relief portion is configured as a notch (¶ 0073), and wherein the notch has a shape that matches a shape of a decoration plate (See fig. 9A), and wherein the decoration plate is located and fitted in the relief portion so that the at least one camera is assembled in the relief portion (See figs. 9A and 9B; ¶ 0073 and 0096).
Thus, after considering the teaching of Noh, it would have been obvious to one of an ordinary skill in the art to have a decoration plate and at least one camera, wherein the at least one camera is coupled to the decoration plate, wherein one of the first body display portion and the second body display portion comprises a relief portion, wherein a relief portion is configured as a notch, and wherein the notch has a shape that matches a shape of a decoration plate, and wherein the decoration plate is located and fitted in the relief portion so that the at least one camera is assembled in the relief portion.  The motivation to do so would have been to allow efficiently placement of the components in the electronic device as suggested in Noh (¶ 0078).

Regarding claim 2, Myers discloses that the display screen is configured as an integrated display screen (See figs. 1B and 3; ¶ 0032).

Regarding claim 3, Myers discloses that the bent display portion comprises a first bent display sub-portion and a second bent display sub-portion, wherein the first bent display sub-portion is coupled with the first body display portion and the second body display portion (¶ 0034), respectively, and
wherein the second bent display sub-portion is coupled with the first body display portion, and is spliced and fitted with the second body display portion (¶ 0034).

Regarding claim 4, Myers discloses that the second bent display sub-portion comprises a first free side edge adjacent to the second body display portion, wherein the second body display portion comprises a second free side edge adjacent to the second bent display sub-portion, wherein a gap is located between the first free side edge and the second free side edge, and wherein the gap has a width of less than 2 mm (Note that Myers discloses that “If lap joint 306 cannot be made to look seamless it may be desirable to cover lap joint 306 with a thin line of dark paint on the interior of transparent housing 102. In this the lap joint can be positioned on one edge of the device to further conceal any apparent discontinuity. In situations where a dark paint concealer is used a butt joint could also be used as the cosmetic appearance of the device is less crucial” (¶ 0034). See also fig. 3.  This teaches a gap having a width of less than 2mm since the first end of the display is mainly overlapping the other end in a manner that a gap would be concealed).

Regarding claim 13, Myers discloses that the end region comprises a body end face (See figs. 2 and 4) perpendicular to the display screen (See figs. 2 and 4), and wherein the body end face comprises at least one of a sound hole, a microphone hole, a data transmission interface, a headset hole, and a function hole (See data connector 218 and microphones 402).

Regarding claim 14, Myers discloses that the end region is located at a top of the electronic device (Note that the electronic device includes two end regions, one at the top of the device and another at the bottom of the device as can be seen in figs. 2 and 4).

Regarding claim 15, Myers discloses that the end region is located at a bottom of the electronic device (Note that the electronic device includes two end regions, one at the top of the device and another at the bottom of the device as can be seen in figs. 2 and 4).

Regarding claim 16, Myers discloses that the end region is located at a top and a bottom of the electronic device (Note that the electronic device includes two end regions, one at the top of the device and another at the bottom of the device as can be seen in figs. 2 and 4).

Regarding claim 17, the combined teaching of Myers and Fan further teaches that the bent display portion comprises one first bent display sub-portion (The examiner is interpreting the center part of the front display 104 as the first bent display sub-portion (See figs. 2-4 and 7B)) and two second bent display sub-portions (The examiner is interpreting the side portions of the display 104 as the two second bent display sub-portions (See figs. 2-4 and 7B)), wherein the one first bent display sub-portion is coupled with the first body display portion and the second body display portion, respectively (See figs. 3 and 7), wherein one of the two second bent display sub-portions is coupled with the first body display portion, another one of the two second bent display sub-portions is coupled with the second body display portion (See figs. 3 and 7), and the two second bent display sub-portions are spliced and fitted to define a splicing gap therebetween (Note that Myers discloses that “If lap joint 306 cannot be made to look seamless it may be desirable to cover lap joint 306 with a thin line of dark paint on the interior of transparent housing 102. In this the lap joint can be positioned on one edge of the device to further conceal any apparent discontinuity” (¶ 0034). See also fig. 3).

Claims 7-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, US 2019/0324503 A1 in view of Noh, US 2020/0177771 A1 and further in view of Fan, US 2019/0250667 A1.
Regarding claim 7, although Myers in view of Noh fails to teach that the end region comprises a body end face perpendicular to the display screen, and wherein the camera is fitted in the body end face, Fan discloses an electronic device (Fig.1) comprising a device body (20) comprising an end region (See fig. 1); the end region comprising a body end face perpendicular to the display screen (60), and wherein the camera is fitted in the body end face (Note that the camera 410 is fitted in the body end face) (¶ 0028).  Thus, after considering the teaching of Fan, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the end region comprising a body end face perpendicular to the display screen, and wherein the camera is fitted in the body end face.  The motivation to so would have been to allow the camera to capture images at any angle as suggested in Fan (¶ 0024).

Regarding claim 8, the combined teaching of Myers in view of Noh and further in view Fan further teaches an ejection mechanism (See Fan, 50 in figs. 5 and 6), wherein the end region further comprises an internal space, wherein the body end face comprises a reserved hole coupled to the internal space, wherein the camera is movably located in the internal space and is fitted with the ejection mechanism to be selectively ejected out of the internal space through the reserved hole (Note in figs. 5 and 6 of Fan, that the electronic device has a reserved hole where the camera is movably located and fitted with the ejection mechanism to be selectively ejected out of the internal space through the reserved hole) (Fan, ¶ 0024, 0026, 0038, 0040).  Grounds for rejecting claim 7 apply here.
Regarding claim 9, the combined teaching of Myers in view of Noh and further Fan further teaches that the camera comprises a camera set and a flipping mechanism (See Fan, figs. 5 and 6, flipping mechanism 75), wherein the flipping mechanism comprises a flipping shaft (Fan, fig. 3: 72) parallel to the body end face (Fig. 3), and wherein the camera set comprises at least one camera (Fan, 410) and is located and fitted with the flipping shaft (See Fan, fig. 3).  Grounds for rejecting claim 7 apply here.

Regarding claim 10, the combined teaching of Myers in view of Noh and further in view of Fan further teaches an ejection mechanism (See Fan, figs. 5 and 6, flipping mechanism 51), wherein the end region further comprises an internal space (See Fan, figs. 3 and 6), wherein the body end face comprises a reserved hole coupled with the internal space (See Fan, figs. 3 and 6), wherein the camera is movably located in the internal space and is fitted with the ejection mechanism to be selectively ejected out of the internal space through the reserved hole (See Fan, figs. 3 and 6), wherein the camera comprises at least one camera (410) and a flipping mechanism (See Fan, figs. 3 and 6, mechanism 75), wherein the flipping mechanism comprises a flipping shaft (Fan, 72) parallel to the body end face, and wherein the at least one camera is located and fitted with the flipping shaft (See Fan, fig. 3).  Grounds for rejecting claim 7 apply here.

Regarding claim 11, limitations of claim 11 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 12, the combined teaching of Myers in view of Noh and further in view of Fan further teaches the camera is fitted in the middle of the body end face (Note in fig. 3 of Fan, that the camera is located at the central axis 74 of the rotating box 70).

Regarding claim 19, the combined teaching of Myers and Fan further teaches an ejection mechanism (See Fan, 50 in figs. 5 and 6), wherein the end region further comprises an internal space, wherein the body end face comprises a reserved hole coupled to the internal space, wherein the camera is movably located in the internal space and is fitted with the ejection mechanism to be selectively ejected out of the internal space through the reserved hole (Note in figs. 5 and 6 of Fan, that the electronic device has a reserved hole where the camera is movably located and fitted with the ejection mechanism to be selectively retracted into the internal space through the reserved hole) (Fan, ¶ 0024, 0026, 0038, 0040).  Grounds for rejecting claim 7 apply here.

Regarding claim 20, the combined teaching of Myers and Fan further teaches an ejection mechanism (See Fan, figs. 5 and 6, flipping mechanism 51), wherein the end region further comprises an internal space (See Fan, figs. 3 and 6), wherein the body end face comprises a reserved hole coupled with the internal space (See Fan, figs. 3 and 6), wherein the camera is movably located in the internal space and is fitted with the ejection mechanism to be selectively retracted into the internal space through the reserved hole (See Fan, figs. 3 and 6), wherein the camera comprises at least one camera (410) and a flipping mechanism (See Fan, figs. 3 and 6, mechanism 75), wherein the flipping mechanism comprises a flipping shaft (Fan, 72) parallel to the body end face, and wherein the at least one camera is located and fitted with the flipping shaft (See Fan, fig. 3).  Grounds for rejecting claim 7 apply here.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
November 5, 2022